

117 SRES 149 IS: Expressing the sense of the Senate that Congress should continue to support the A–10 Thunderbolt II attack aircraft program, also known as the Warthog and A–10C or OA–10C.
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 149IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Kelly (for himself, Mr. Blunt, and Ms. Sinema) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the Senate that Congress should continue to support the A–10 Thunderbolt II attack aircraft program, also known as the Warthog and A–10C or OA–10C.Whereas the A–10 Thunderbolt II attack aircraft (referred to in this preamble as the A–10)—(1)has seen action in every major United States Military conflict since the first production A–10 was delivered to Davis-Monthan Air Force Base in October 1975; and(2)since that time, has received several upgrades that are reflected in the 281 A–10s in service as of the date of adoption of this resolution;Whereas, since Operation Desert Storm in 1991, the A–10 has become a preferred close air support platform for ground troops, striking fear in the enemies of the United States and inspiring pride in the members of the Armed Forces;Whereas the A–10, which has been the backbone of the close air support mission of the Air Force for more than 40 years, has proven to be a highly accurate, mobile, and durable weapons-delivery platform that can be used against all ground targets;Whereas the A–10 supports close air support with a variety of forward-firing, free-fall, and precision-guided munitions;Whereas the A–10 is able to perform combat search and rescue, air interdiction, armed reconnaissance, suppression of enemy air defenses, special operations forces support, and countersea operations in low-threat and high-threat environments, day or night;Whereas the A–10 provides the Air Force with an extensive ability to survey the battlefield and then fix, engage, target, and destroy a wide range of mobile and fixed targets as an arsenal aircraft, including tanks and other highly armored vehicles in quantity;Whereas the A–10 was specifically designed with protection from small-arms fire, including self-sealing fuel tanks, redundant flight controls, and a titanium cockpit tub, which has proven vital to the safe return of pilots despite heavy damage from enemy ground fire;Whereas the A–10 has the lowest rate of friendly fire incidents of any combat fighter or bomber;Whereas the A–10 has one of the largest carrying capacities for a fighter-type aircraft and can carry a wide range of munitions and electronic countermeasures without sacrificing air-to-ground capabilities;Whereas the close air support provided by the A–10, which has proven invaluable on the battlefield, is better than the close air support provided by any other fighter aircraft because—(1)the A–10 has excellent maneuverability at low air speeds and altitudes; and(2)the close air support provided by the A–10 is simple and effective;Whereas the slower airspeeds of the A–10 enable longer loiter times, increasing support to troops in contact and battlefield coverage;Whereas, of all combat planes in the arsenal of the United States, the A–10 is the least expensive to operate and purchase;Whereas, while the A–10 flew only 30 percent of the total sorties of the Air Force during Operation Desert Storm in 1991, these aircraft achieved more than half of the confirmed Iraqi equipment losses and fired 90 percent of the precision-guided Maverick missiles;Whereas, during Operation Allied Force in 1999—(1)A–10s destroyed more field-deployed Serbian weaponry than any other allied weapon system; and (2)combat search and rescue support from the A–10 was 100 percent effective, successfully rescuing 1 F–117 pilot and 1 F–16CG pilot;Whereas, during Operation Enduring Freedom in 2001 and Operation Iraqi Freedom in 2003, the A–10 flew 32 percent of the combat sorties in both theaters, and from 2006 to late 2013, the A–10 flew 19 percent of close air operations in Iraq and Afghanistan;Whereas the A–10 is an effective close air support platform to counter violent extremist organizations, including the Islamic State in Iraq and Syria;Whereas the continuing demands for close air support in Iraq and Afghanistan keep the A–10 a relevant platform, but one that requires upgrades;Whereas, if the A–10 is removed from service, certain gaps in responsive close air support, forward air controller, air interdiction, strike control and reconnaissance, and combat search and rescue support could widen;Whereas the A–10 can be serviced and operated with high sortie rates from austere bases with limited facilities or logistical support near battle areas, including unprepared dirt, grass, and narrow road runways, and from airfields that are too short or rough to handle fast jets;Whereas global power is essential to preserving global security and stability, and the A–10 is essential to ensuring that the United States is able to continue providing unmatched airpower, to gain and maintain air superiority, and to extend its global reach;Whereas the A–10 program supports the Air Force, including the Air National Guard and Air Force Reserve;Whereas, as of the date of adoption of this resolution, the A–10 is flying in operational combat squadrons at—(1)Davis-Monthan Air Force Base, Arizona;(2)Eglin Air Force Base, Florida;(3)Moody Air Force Base, Georgia; (4)Gowen Field Air National Guard Base, Idaho;(5)Fort Wayne Air National Guard Station, Indiana;(6)Warfield Air National Guard Base, Maryland;(7)Selfridge Air National Guard Base, Michigan;(8)Whiteman Air Force Base, Missouri;(9)Nellis Air Force Base, Nevada; and(10)Osan Air Base, Republic of Korea;Whereas the 355th Wing at Davis-Monthan Air Force Base, with an inventory of 84 A–10s—(1)has deployed 12 times since September 11, 2001, primarily in support of troops on the ground; and (2)is responsible for training all A–10 pilots;Whereas the 175th Wing at Warfield Air National Guard Base, with an inventory of 21 A–10s, has deployed 6 times since September 11, 2001, primarily in support of troops on the ground; andWhereas the 442nd Fighter Wing at Whiteman Air Force Base, with an inventory of 27 A–10s, has deployed 9 times since September 11, 2001, primarily in support of troops on the ground: Now, therefore, be itThat it is the sense of the Senate that Congress should continue to support the A–10 Thunderbolt II program in future fiscal years because—(1)continued support for the A–10 Thunderbolt II program is imperative to the national security of the United States; and(2)the United States cannot afford to risk its national security, or the national security of its allies, by allowing that program to fall short of its vital mission.